Citation Nr: 0024089	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the appellant's request for a waiver of recovery of 
an overpayment of Department of Veterans Affairs (VA) 
improved disability pension benefits, calculated in the 
amount of $ 2,639, was timely filed 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter arises from an August 1998 decision by the VA 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefit sought on appeal.  The case then was transferred to 
the Fargo, North Dakota, RO.  The veteran, who had active 
military service from November 1942 to December 1945, 
appealed that decision to the Board of Veterans' Appeals (BVA 
or Board) and the case was referred to the Board for 
appellate review.  A BVA decision dated in March 2000 
REMANDED the case to the RO for additional development and 
the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The appellant was notified in September 1997 of an 
overpayment of improved pension benefits and of his appellate 
rights. 

2.  A request for waiver of recovery of the indebtedness was 
received in June 1998, more than 180 days after the notice of 
the indebtedness.  


CONCLUSION OF LAW

The request for waiver of overpayment of improved pension 
benefits in the amount of $2,639 was not timely filed.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered: (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by VA to the debtor, or 
(2) except as otherwise provided herein, if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by VA to the debtor.  The 
180 day period may be extended if the individual requesting a 
waiver demonstrates to the Chairperson of the Committee on 
Waivers and Compromises that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. § 
1.963(b); see also 38 U.S.C.A. § 5302(a).

In this case, the appellant was notified by letter in 
September 1997 of overpayment of improved pension benefits, 
and of his appellate rights.  The appellant then arranged a 
payment plan to repay the debt and several payments were 
received between December 1997 and April 1998.  A request for 
waiver of recovery of the indebtedness was received from the 
appellant in June 1998, more than 180 days after notice of 
the indebtedness.  

In the appellant's Notice of Disagreement, he asserts that he 
was unaware that he only had 180 days in which to request a 
waiver of recovery of the overpayment and that he did not 
receive any correspondence informing him that this was the 
case.  In his Substantive Appeal, the appellant contends that 
his request for a waiver should not be denied just because he 
did not file a waiver request within 180 days.  He relates 
that initially he thought he could afford to repay the 
indebtedness but that large medical expenses have prevented 
him from doing so.  He concluded that he does not believe it 
was the intention of the law to essentially encourage the 
filing of a waiver request rather than repayment of the debt.

As to the appellant's contention that he was not notified of 
his appellate rights, the record reflects that after the 
appellant was notified of the debt in September 1997 he 
arranged for a repayment plan.  Since the notice of the debt 
also contained the notice to the appellant of his right to 
request a waiver of recovery, the Board finds that he was 
clearly advised as to his rights with respect to the time 
limit to file a request for a waiver of a recovery of the 
overpayment.  As to the intent or fairness of the law 
pertaining to waiver requests, including the time limit to 
request such a waiver, Congress sets these requirements.

As indicated above, the law as enacted by Congress does not 
permit consideration of a waiver request received more than 
180 days after notification of the debt.  The Board is bound 
by the controlling statute in this case, 38 U.S.C.A. § 5302, 
governing timeliness of a request for waiver of overpayment.  
For these reasons, the Board finds that the appellant's claim 
is without legal merit, and must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2,639 was not 
timely filed, and the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

